

116 HR 7946 IH: Federal Reserve Racial and Economic Equity Act
U.S. House of Representatives
2020-08-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7946IN THE HOUSE OF REPRESENTATIVESAugust 4, 2020Ms. Waters introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Federal Reserve Act to add additional demographic reporting requirements, to modify the goals of the Federal Reserve System, and for other purposes.1.Short titleThis Act may be cited as the Federal Reserve Racial and Economic Equity Act. 2.Duty to minimize and eliminate racial disparitiesThe Federal Reserve Act (12 U.S.C. 221 et seq.) is amended by inserting after section 2B the following:2C.Duty to minimize and eliminate racial disparitiesThe Board of Governors of the Federal Reserve System and the Federal Open Market Committee shall exercise all duties and functions in a manner that fosters the elimination of disparities across racial and ethnic groups with respect to employment, income, wealth, and access to affordable credit, including actions in carrying out—(1)monetary policy;(2)regulation and supervision of banks, thrifts, bank holding companies, savings and loan holding companies, and nonbank financial companies and systemically important financial market utilities designated by the Financial Stability Oversight Council;(3)operation of payment systems;(4)implementation of the Community Reinvestment Act of 1977;(5)enforcement of fair lending laws; and(6)community development functions..3.Appearances before and reports to the CongressSection 2B of the Federal Reserve Act (12 U.S.C. 225b) is amended—(1)in subsection (a)(1)—(A)in subparagraph (A), by striking and at the end; and(B)by striking subparagraph (B) and inserting the following:(B)economic developments and prospects for the future described in the report required in subsection (b), including a discussion of disparities in employment, income, and wealth across racial and ethnic groups as well as other specific segments of the population; and(C)plans, activities, and actions of the Board and the Federal Open Market Committee to minimize and eliminate racial disparities in employment, wages, wealth, and access to affordable credit pursuant to section 2C.; and(2)in subsection (b)—(A)by striking The Board and inserting the following:(1)In generalThe Board; and(B)by adding at the end the following:(2)Trend information(A)In generalEach report required under paragraph (1) shall include recent trends in the unemployment rate, labor force participation rate, employment to population ratio, median household income, and change in real earnings.(B)Demographic informationThe trends required to be reported under subparagraph (A) shall include a comparison among different demographic groups, including race (White, African-American, Latino, Native American, and Asian populations), ethnicity, gender, and educational attainment..